Elliott, J. —
I concur in the conclusion reached in the opinion of the court solely upon the ground that the controversy as to the particular office in dispute is settled by the prevailing opinions delivered in the cases between the claimants to the office on former appeals. Accepting those decisions as the law of the particular controversy, as the court is bound to do, it must follow that Worrell is the rightful •officer, and that, as the rightful officer, he is entitled to the ■compensation attached to the office. The case, in the form it has assumed, is unique, and can not, as I suppose, be deemed a precedent justifying the inference that a State disbursing, or distributing, officer must, at his peril, decide a controversy between rival claimants to a public office. This I say because the ■doctrine of the prevailing opinions on former appeals is that Peelle did not have, and could not have, any title to the office ; and upon these decisions the auditor of State could have acted without incurring any risk, inasmuch as the entire controversy as to the right to the office concerned matters of law and not of fact. In saying this I do not mean to be understood as receding from the opinions heretofore expressed upon the principal question, for I here simply yield to the doctrine declared by the court in its former decisions.